UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1003



VIRGINIA M. RHODES,

                                              Plaintiff - Appellant,

          versus


NORTEL, a/k/a Northern Telecom, Incorporated,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-98-761-5-BR)


Submitted:   July 27, 2000                 Decided:   August 2, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig James, Smithfield, North Carolina, for Appellant. Frank P.
Ward, Jr., Terence D. Friedman, MAUPIN, TAYLOR & ELLIS, P.A.,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Virginia Rhodes appeals the district court’s order striking

her response to the employer’s motion for summary judgment and

granting summary judgment in favor of her employer in this age

discrimination action.   We have reviewed the parties’ briefs, the

joint appendix, the first amended supplemental appendix, and the

district court’s opinion and find no reversible error.     Accord-

ingly, we affirm on the reasoning of the district court. See Rhodes

v. Nortel, No. CA-98-761-5-BR (E.D.N.C. Nov. 23, 1999).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2